                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


                                                    Case No. 19-cv-00242 (SRN/ECW)
 Upper River Services, L.L.C.,

               Plaintiff/Counter-Defendant,
                                                       MEMORANDUM OPINION
 v.                                                        AND ORDER

 Andrew Heiderscheid,

               Defendant/Counter-Claimant.



Giles B. Howard and Neal W. Settergren, Goldstein & Price, L.C., One Memorial Drive,
Suite 1000, St. Louis, MO 63102, for Plaintiff/Counter-Defendant.

Brett Koch, Gerald W. Bosch, and Mackenzie R. Moy, Bosch Law Firm, Ltd., 3900
Northwoods Drive, Suite 120, St. Paul, MN 55112, for Defendant/Counter-Claimant.


SUSAN RICHARD NELSON, United States District Judge

       Before the Court is Plaintiff Upper Rivers Services, L.L.C.’s Motion for Partial

Summary Judgment [Doc. No. 45] and Defendant Andrew Heiderscheid’s Motion for

Summary Judgment [Doc. No. 55]. Both Motions seek to determine whether Heiderscheid

was employed as a “seaman” at the time of an alleged injury he incurred while working for

URS. (See Pl. Mot. for Partial Summ. J. [Doc. No. 45] at 1; Def. Mot. for Summ. J. [Doc.

No. 55] at 1.) Upper River Services contends that Heiderscheid is a “seaman” for the purposes

of federal maritime law, while Heiderscheid asserts that he was a land-based laborer at the

time of injury. (Pl.’s Mem. in Supp. of Summ J. (“Pl.’s Mem.) [Doc. No. 47] at 1–2; Def.’s

Mem. in Opp’n to Pl.’s Mot. for Summ J. and in Supp. of Def.’s Mot. for Summ. J. (“Def.’s
                                              1
Mem.”) [Doc. No. 53] at 1–2.) For the following reasons, the Court GRANTS Upper River

Services, L.L.C.’s Motion, DENIES Heiderscheid’s Motion, and holds that Heiderscheid was

employed as a seaman as the time of his alleged injury.

I.     BACKGROUND

       This case involves a dispute between a harbor towing service that operates upon the

navigable waters of the United States—namely, “the meanderings of the mighty

Mississippi[,]” Anderson-Tully Co. v. Murphree, 153 F.2d 874, 882 (8th Cir. 1946)—and

one its former employees. The material facts are undisputed. Upper River Services, L.L.C.

(“URS”) is an inland harbor towing service that operates two shipyards and a fleet of vessels

that move barges on the Mississippi River. (Isnardi Decl. [Doc. No. 47-4] at ¶ 2.) URS crews

its vessels with deckhands, whose responsibilities include building tow, keeping vessels

clean, removing barges from elevators, and delivering barges. (Id. at ¶ 5.) Generally, URS

deckhands devote the entirety of their shifts to doing the vessel’s work. (Heiderscheid Depo.

Transcript, Pl. Ex. B (“Def. Depo.”) [Doc. No. 47-3] at 10.)

       Defendant Andrew Heiderscheid applied for a deckhand position at URS on October

22, 2018. (Id. at 7–8.) He was hired in November 2018 and worked exclusively as a deckhand

from November through December 2018. (Id. at 13–14.) In conjunction with his hire,

Heiderscheid received computer-based orientation training for new vessel employees, as well

as additional training on URS vessels themselves that focused on how to be a deckhand. (Id.

at 6–9.) While working as a deckhand, he crewed at least four of URS’s vessels, all operated

out of St. Paul, and spent his time accomplishing the vessels’ mission of towing barges



                                             2
between docks and line boats for later navigation up and down the Mississippi River. (Id. at

10–12.)

       Every year, ice and other winter conditions cause the locks and dams on the

Mississippi River to close in early December. (Isnardi Decl. at ¶¶ 6–7.) These closures

prevent towboats, like the vessels in URS’s fleet, from moving barges downriver. (Id.) As a

result, although URS’s fleet of vessels remain in the water and in navigation, URS ceases

normal operations in December. (Id.) Because normal operations are suspended, URS’s

deckhands are typically laid off while the locks are closed. (Def.’s Depo. at 16.) Once winter

conditions pass, and the locks reopen, the deckhands are usually recalled back to work for

URS. (Id.)

       URS closed for the season on December 20, 2018. (Id. at 14.) Up until that time,

Heiderscheid continued his work as a deckhand for URS, spending his time onboard URS’s

vessels helping break ice and move barges. (Isnardi Decl. at ¶ 8.) When URS closed for the

season, Heiderscheid requested that he be permitted to continue working during the off-

season because of his purported ineligibility for unemployment benefits. (Id. at ¶ 8; see also

Def.’s Depo. at 16–17.) URS obliged, and permitted Heiderscheid to temporarily shift his

work to shoreside duties. (Isnardi Decl. at ¶ 9.) Heiderscheid acknowledged that this shift

was temporary, and that once winter conditions abated and the locks and dams reopened, he

would return to working aboard URS’s vessels.             (Def.’s Depo. at 19 (Defendant

acknowledging temporary nature of shoreside work).) Heiderscheid’s shift to shoreside work

did not require him to fill out any new paperwork, submit any additional documentation to

URS, or change his pay. (Def.’s Depo. at 17–18, 20.) Additionally, because URS’s vessels

                                              3
remained in the water and in navigation, if there had been an emergency or one of URS’s

vessels required a crew during the off-season period, Heiderscheid would have been called

upon to work as a deckhand. (Isnardi Decl. at ¶ 9.)

       Heiderscheid worked shoreside for URS for ten days. (Id. at ¶ 9; Def.’s Depo. at 19.)

On January 21, 2019, Heiderscheid alleges that he was injured while picking up and throwing

a piece of metal. (Def.’s Depo. at 20.) Heiderscheid filled out an injury report—dated January

29, 2019—in which he described his job as a “deckhand.” (Id. at 31, 33.) That same day,

URS terminated Heiderscheid for allegedly misrepresenting the cause and date of his injury

to URS. (See Compl. [Doc. No. 1] at ¶¶ 8–9.) URS notes that Heiderscheid worked a total

of 402.75 hours for the company, and that 236 of those hours (or 59%) were on URS vessels

in navigation. (Isnardi Decl. at ¶ 12.)

       On January 31, 2019, Heiderscheid filed a claim petition for workers’ compensation

benefits with the Minnesota Office of Administrative Hearings. (See Pl. Ex. A, Heiderscheid

v. Upper River Services et. al., No. 12182473-CP-9291 at 1 (Minn. Workers’ Comp. June 12,

2019) (“Workers’ Comp. Findings and Order”) [Doc. No. 47-2].) On February 1, 2019, he

underwent back surgery, which was generally successful. (Def.’s Depo. at 58–59.) That

same day, URS filed this case seeking a declaratory judgment pursuant to 28 U.S.C. § 2201

(2012), that Heiderscheid was employed as a seaman governed by federal maritime law, not

state law, and that URS has no liability to Heiderscheid to pay maintenance and cure to him

or on his behalf. (Compl. at ¶ 15(b).) Heiderscheid denies that he was a seaman at the time

of his alleged injury and instead contends that he was a “land-based laborer in [URS’s]

maintenance department” when he was injured. (Am. Answer [Doc. No. 26] at ¶ 5.) As a

                                              4
result, he denies that his injury is exclusively covered under federal maritime law and

contends that the Minnesota Office of Administrative Hearings has jurisdiction to address his

entitlement to workers’ compensation benefits. (Id. at ¶ 9.) In the alternative, if he were to

be declared a seaman for the purposes of federal maritime law, Heiderscheid also filed a

counterclaim alleging negligence under the Jones Act, 46 U.S.C. § 30104 (2012) and

unseaworthiness, maintenance, and cure under general maritime law. (Id. at Dkt. 5–6.)

       On June 12, 2019, a Minnesota workers’ compensation judge dismissed

Heiderscheid’s claim petition for lack of subject matter jurisdiction. (See Workers’ Comp.

Findings and Order at 5.) The judge determined that “if [Heiderscheid] is found to be a

seaman, the Jones Act provides his exclusive remedy and [he] cannot seek Minnesota

workers[’] compensation benefits.”       (Id. at 7.)   However, the judge noted that while

Heiderscheid’s argument that he is not a seaman under the Jones Act “may ultimately prove

fruitful . . . it is not for the Compensation Judge to make that determination” as the judge only

“has jurisdiction to questions of law and fact arising under Minnesota workers’ compensation

law and thus lacks jurisdiction to determine whether the employee is a seaman under the Jones

Act.” (Id. at 8.) Accordingly, the judge dismissed Heiderscheid’s claim petition, but noted

that because he had not ruled on the merits of Heiderscheid’s claim, if jurisdiction was

ultimately resolved in Heiderscheid’s favor, he could “refile his claim for Minnesota workers’

compensation benefits and would not be barred by res judicata.” (Id. at 8–9.)

       URS subsequently filed the present Motion for Partial Summary Judgment requesting

that the Court hold that Heiderscheid was employed as a seaman at the time of his alleged

injury on January 21, 2019. (Pl.’s Mot. for Summ. J. [Doc. No. 45].) Heiderscheid then filed

                                               5
a Motion for Summary Judgment requesting that the Court hold he was not a seaman at the

time of his injury. (Def.’s Mot. for Summ. J. [Doc. No. 55].) The Court heard oral argument

on the motions on January 9, 2020. (See Minute Entry [Doc. No. 63].)

II.    DISCUSSION

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ ” if it may affect the outcome of the lawsuit.

TCF Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). Likewise, an

issue of material fact is “genuine” only if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). The moving party bears the burden of establishing a lack of genuine issue of

fact, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), and the Court must view the

evidence and any reasonable inferences in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).               In

responding to a motion for summary judgment, however, the nonmoving party may not

“‘rest on mere allegations or denials,’ but must demonstrate on the record the existence of

specific facts which create a genuine issue for trial.” Krenik v. Cty. of Le Sueur, 47 F.3d

953, 957 (8th Cir. 1995).

       Here, both parties move for summary judgment on the same issue: Whether

Heiderscheid was a “seaman” at the time of his injury. Accordingly, each party “concedes

and affirms that there is no issue of fact only for purposes of [their] own motion.” Allied

Mut. Ins. Co. v. Lysne, 324 F.2d 290, 292 (8th Cir. 1963) (citation omitted) (internal

                                              6
quotation marks omitted). Normally, whether someone is a “seaman” for the purposes of

maritime law constitutes a “mixed question of law and fact. Because statutory terms are at

issue, their interpretation is a question of law and it is the court’s duty to define the appropriate

standard. On the other hand, if reasonable persons, applying the proper legal standard, could

differ as to whether the employee was a ‘member of a crew,’ it is a question for the jury.”

Chandris, Inc. v. Latsis, 515 U.S. 347, 369 (1995). Here, however, the material facts are

undisputed, so the Court may rule on the question as a matter of law. See Johnson v.

Continental Grain Co., 58 F.3d 1232, 1235 (8th Cir. 1995); Abshire v. Seacoast Prods.,

Inc., 668 F.2d 832, 835 (5th Cir. 1982) (noting that where “no facts [are] in dispute” a court

may rule on the question of “seaman” status “as a matter of law”).

       The parties’ motions essentially boil down to two questions: (1) Was Heiderscheid

a “seaman” while working for URS during the normal operating season; and, if so, (2) did

Heiderscheid retain his “seaman” status during his temporary assignment to shore-based

duties during URS’s off-season? The Court addresses each issue in turn.

       A.      The Jones Act, the LHWCA, and Heiderscheid’s “Seaman” Status Prior
               to Temporary Shoreside Assignment

       The Court first addresses whether Heiderscheid ever possessed “seaman” status while

working for URS. Prior to 1920, general maritime law provided that “seaman were entitled

to ‘maintenance and cure’ from their employer for injuries incurred ‘in the service of the ship’

and to recover damages from the vessel’s owner for ‘injuries received by seamen in

consequence of the unseaworthiness of the ship,’ but they were ‘not allowed to recover an

indemnity for the negligence of the master, or any member of the crew.’ ” Chandris, Inc.,


                                                 7
515 U.S. at 354 (quoting The Osceola, 189 U.S. 158, 175 (1903)). In 1920, however,

Congress enacted the Jones Act, which “remove[d] the bar to suit for negligence articulated

in The Osceola,” and provided “a cause of action for negligence for ‘any seaman’ injured ‘in

the course of his employment.’ ” Id. (citation omitted). Codified at 46 U.S.C. § 30104

(2012), the Jones Act’s negligence provision states:

       A seaman injured in the course of employment or, if the seaman dies from the
       injury, the personal representative of the seaman may elect to bring a civil
       action at law, with the right of trial by jury, against the employer. Laws of the
       United States regulating recovery for personal injury to, or death of, a railway
       employee apply to an action under this section.

Id. The Jones Act did not, however, define the term “seaman,” instead leaving it up to the

courts. Chandris, Inc., 515 U.S. at 355.

       In 1927, Congress enacted the Longshore and Harbor Workers’ Compensation Act

(LHWCA), which provides “scheduled compensation (and the exclusive remedy) for injury

to a broad range of land-based maritime workers but which also explicitly excludes from its

coverage ‘a master or member of a crew of any vessel.’ ” Id. at 355 (citation omitted); see 33

U.S.C. § 901 et. seq. (2012). In doing so, Congress placed a “key requirement for Jones Act

coverage” in a completely different statute, and expressly excluded from LHWCA coverage

“those properly covered under the Jones Act.” Chandris, Inc., 515 U.S. at 355–56. (citation

omitted) (internal quotation marks omitted). Essentially, Congress created two “mutually

exclusive compensation regimes” for “seamen” and land-based maritime workers. Chandris,

Inc., 515 U.S. at 355–56. First, under the Jones Act, a maritime employee who qualifies as a

“seaman” is granted the right (to the exclusion of other rights) to pursue his or her employer

for negligence when he is injured in “the course of employment.” 46 U.S.C. § 30104;

                                              8
Chandris, Inc., 515 U.S. at 356 (noting that a “seaman,” i.e., a “master or member of a crew”

is excluded from LHWCA coverage). However, maritime employees who do not qualify as

“seamen” are granted the rights (to the exclusion of other rights) set forth in the LHWCA,

namely scheduled compensation. See Chandris, Inc., 515 U.S. at 356; 33 U.S.C. §§ 902

(excluding from its coverage a “master or member of a crew of any vessel”), 903(a)

(providing compensation for disability or death), 905 (noting that LHWCA liability is

exclusive), 907–909 (requiring employer to furnish medical services and supplies, disability

compensation, or compensation for death). The difficult task, as the Supreme Court has

noted, is identifying “those maritime workers who should qualify as [] seamen and those who

should not[,]” particularly in light of the “ ‘myriad [of] circumstances in which men go upon

the water’ ” and the wide “ ‘spectrum [of employees] ranging from the blue-water seaman to

the land-based longshoreman.’ ” Chandris, Inc., 515 U.S. at 356 (quoting Brown v. ITT

Rayonier, Inc., 497 F.2d 234, 236 (5th Cir. 1974)).

       Despite this difficulty, the Supreme Court has sought to clarify the appropriate “basic

principles regarding the definition of a seaman.” Id. at 358. “First, ‘[w]hether under the Jones

Act or general maritime law, seamen do not include land-based workers.” Id. (quoting

McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 348 (1991)) (emphasis added). “Through

the LHWCA,” the Court noted, “Congress explicitly denied a right of recovery under the

Jones Act to maritime workers not members of a crew who are injured on board a vessel.”

Id. at 359 (citation omitted) (internal quotation marks omitted).         Second, “Jones Act

coverage . . . depends ‘not on the place where the injury is inflicted . . . but on the nature of

the [purported] seaman’s service, his status as a member of the vessel, and his relationship as

                                               9
such to the vessel and its operation in navigable waters.’ ” Id. at 359–60 (quoting Swanson

v. Marra Bros., 328 U.S. 1, 4 (1946)). As a result, “maritime workers who obtain seaman

status do not lose that protection automatically when on shore and may recover under the

Jones Act whenever they are injured in the service of the vessel, regardless of whether the

injury occurs on or off the ship.” Id. at 360.1 Put another way, the LHWCA “ ‘leaves

unaffected the rights of members of the crew of a vessel to recover under the Jones Act when

injured while pursuing their maritime employment whether on board . . . or on shore.’ ” Id.

(quoting Swanson, 328 U.S. at 7–8).

       These two basic principles—“well settled after decades of judicial interpretation”—

establish that the “Jones Act inquiry is fundamentally status based: Land-based maritime

workers do not become seamen when they happen to be working on board a vessel when they

are injured, and seamen do not lose Jones Act protection when the course of their service to

a vessel takes them ashore.” Id. at 361. In the same vein, in order to avoid a classification of

“seaman” that would permit “a worker to walk into and out of coverage in the course of his

regular duties,” the Court rejected the use of a “snapshot” test for seaman status that merely

views the maritime workers’ status “as it exists at the instant of injury[.]” Id. at 363 (citation

omitted) (internal quotation marks omitted). Rather, courts must search for “a more enduring

relationship” between the worker and the vessel. Id. (citation omitted) (internal quotation


1
       Indeed, the Court noted that the same principle remained true for land-based
maritime workers who remain covered by the LHWCA even when injured on a vessel in
navigation. Chandris, Inc., 515 U.S. at 360 (citing Director, Officer of Workers’ Comp.
Programs v. Perini N. River Assoc.’s, 459 U.S. 297, 300 n.4, 324 (1983)). Land-based
maritime workers “[do] not become a ‘member of a crew’ as soon as a vessel leaves the
dock.” Id. at 361.
                                               10
marks omitted). To hold otherwise, the Court noted, would permit a worker to “oscillate back

and forth between Jones Act coverage and other remedies depending on the activity in which

the worker was engaged while injured,” which would run counter to “the interest[s] of

employers and maritime workers alike in being able to predict who will be covered by the

Jones Act (and, perhaps more importantly for purpose of the employers’ workers’

compensation obligations, who will be covered by the LHWCA) before a particular workday

begins.” Id. To that end, “the Jones Act remedy may be available [even] to maritime workers

who are employed by a shipyard and who spend a portion of their time working on shore but

spend the rest of their time at sea.” Id. at 364 (emphasis added).

       Keeping these principles in mind, the Court set forth a two-pronged test—designed to

“focus upon the essence of what it means to be a seaman,” Id. at 369—for evaluating whether

the requirements for “seaman” status are satisfied. “First, . . . an employee’s duties must

contribute to the function of the vessel or to the accomplishment of its mission.” Id. at 368

(cleaned up). This “threshold” requirement is “very broad: ‘All who work at sea in the service

of a ship’ ” are eligible for seaman status. Id. (quoting Wilander, 498 U.S. at 354).

“Second, . . . a seaman must have a connection to a vessel in navigation (or to an identifiable

group of such vessels) that is substantial in terms of both its duration and its nature.” Id. The

“fundamental purpose of this substantial connection requirement is to give full effect to the

remedial scheme created by Congress and to separate the sea-based maritime employees who

are entitled to Jones Act protection from those land-based workers who have only a transitory

or sporadic connection to a vessel in navigation, and therefore whose employment does not

regularly expose them to the perils of the sea.” Id. at 368–69 (citation omitted). To that end,

                                               11
“[t]he duration of a worker’s connection to a vessel and the nature of the worker’s activities,

taken together, determine whether a maritime employee is a seaman because the ultimate

inquiry is whether the worker in question is a member of the vessel’s crew or simply a land-

based employee who happened to be working on the vessel at a given time.” Id. at 370

(emphasis added). As a general “rule of thumb,” the Supreme Court endorsed the Fifth

Circuit’s view that a worker “who spends less than about 30 percent of his time in the service

of a vessel in navigation should not qualify as a seaman under the Jones Act.” Id. at 371.

       Applying the two-prong test set forth in Chandris, Inc., Heiderscheid was clearly a

seaman while working as a deckhand during URS’s normal operating season; the parties do

not appear to contend otherwise. Heiderscheid worked on board at least four URS vessels

(and accordingly, worked for an “identifiable group of [] vessels,” id. at 368) during the

normal operating season, and while on board spent nearly all of his time accomplishing the

vessels’ mission of towing barges between docks and line boats for later navigation up and

down the Mississippi River. (Def.’s Depo. at 10–12.) Accordingly, Heiderscheid was (1)

“contribut[ing] to the function of [URS’s] vessel[s]” as well as “the accomplishment of [the

vessels’] mission,” and (2) possessed a “substantial” connection to URS’s vessels while in

navigation both in terms of duration and nature, namely that nearly all of his time was spent

ensuring URS’s vessels completed their missions. Chandris, Inc., 515 U.S. at 368. He was

therefore a “seaman” while working for URS during the regular season.

       B.     Heiderscheid’s Status After Assignment to Temporary Shoreside Duties

       The Court now turns to the second question in this case: whether Heiderscheid retained

his “seaman” status after being temporarily reassigned to shoreside duties during URS’s off-

                                              12
season. URS asserts that Heiderscheid retained his “seaman” status because the undisputed

facts show that URS hired Heiderscheid to work as a deckhand, that 59% of his total number

of hours worked for URS were on board its vessels furthering the vessels’ mission, his

assignment to shore duty was temporary and he would eventually have returned to work on

board URS’s vessels, and at all times during his land-based temporary work, Heiderscheid

was subject to the call of URS’s vessels, which remained in the water and in navigation. (Pl.’s

Mem. at 10.) Heiderscheid argues in response that because his job duties changed—from

work furthering URS’s vessels’ mission to land-based shop work—he is entitled to have his

“seaman” status evaluated based on the time he spent working on land, not his overall

employment with URS. (Def.’s Mem. at 4.)

       Heiderscheid is correct that “[w]hen a maritime worker’s basic assignment changes,

his seaman status may change as well.” Chandris, Inc., 515 U.S. at 372 (citation omitted).

To that end, “[if] a maritime employee receives a new work assignment in which his essential

duties are changed, he is entitled to have the assessment of the substantiality of his vessel-

related work made on the basis of his activities in his new position.” Id. (citation omitted)

(emphasis added). However, Heiderscheid ignores case law that has expounded upon this

rule. The Fifth Circuit, for example, has noted that generally, “the status of an employee who

splits time between land and a vessel is ‘determined in the context of his entire employment

with his current employer’ ” based on job reassignment Wilcox v. Wild Well Control, Inc.,

794 F.3d 531, 536 (5th Cir. 2015). Where a change in job duties occurs, the Fifth Circuit has

held that the worker’s essential duties or work location must be “ ‘permanently changed’ ”

before he is entitled to have the assessment of the substantiality of his vessel-related work

                                              13
made on the basis of his activities in his new job. Id. (quoting Barrett v. Chevron U.S.A., Inc.,

781 F.2d 1067, 1075–76 (5th Cir. 1986) (en banc)). At the very least, the “reassignment

exception” to considering an employee’s total time with an employer “applies only when an

employee has ‘undergone a substantial change in status, not simply [by] serv[ing]’ ” on land

sporadically. Id. (quoting Becker v. Tidewater, Inc., 335 F.3d 376, 389 (5th Cir. 2003)).

Indeed, to hold otherwise would run counter to the rule that “once it is established that [a

person] is a seaman, the Jones Act permits recovery even if he sues for injuries received while

off ship and engaged in temporary work for his employer unrelated to the service of the ship.”

Higginbotham v. Mobil Oil Corp., 545 F.2d 422, 433 (5th Cir. 1977) (citing Braen v. Pfeifer

Oil Transp. Co., 361 U.S. 129 (1959)), reversed on other grounds, 436 U.S. 618 (1978); see

also Smith v. Odom Offshore Surveys, Inc., 791 F.2d 411, 415 (5th Cir. 1986) (“A seaman

does not lose his status because he is temporarily assigned by his employer to duties off his

vessel.”); cf. Heise v. Fishing Co. of Alaska, Inc., 79 F.3d 903, 906 (9th Cir. 1996) (holding

that a “land-based maritime worker” did not become a “seaman” even when temporarily

assigned to work aboard a ship).

       Of course, that does not mean that a seaman assigned to shore duties “ ‘for a very long

period of time would continue indefinitely to be a seaman merely because it is contemplated

that he will someday return to the vessel[.]’ ” Reeves v. Mobile Dredging & Pumping Co.,

Inc., 26 F.3d 1247, 1255 (3rd Cir. 1994) (quoting Guidry v. S. La. Contractors, Inc., 614 F.2d

447, 453 (5th Cir. 1980)). The question of whether “seaman” status has been retained requires

consideration of how long the employee’s temporary shoreside assignment lasts, its

relationship to the employer’s business, whether the employee was free to accept or reject it

                                               14
without endangering his employment status, and “any other factors relevant to the ultimate

inquiry[.]” Odom Offshore Surveys, Inc., 791 F.2d at 415–16 (citation omitted) (internal

quotation marks omitted).

       Here, the undisputed facts establish that Heiderscheid’s shore duties did not change

his essential job duties, and therefore did not constitute a reassignment requiring consideration

of his “seaman” status through the narrow lens of only his shore-based job duties.

Heiderscheid’s onshore work was entirely temporary, requested by him to fill what would

normally be a period of unemployment during URS’s off-season. (Isnardi Decl. at ¶ 8; see

also Def.’s Depo. at 16–17, 19.) It was understood by all parties that this reassignment was

temporary, and that Heiderscheid would return to URS’s vessels as soon as the Mississippi

River’s dams and locks reopened. (Def.’s Depo. at 19.) Heiderscheid was not required to fill

out any new paperwork or submit any additional documentation to URS related to his

reassignment, and his pay remained the same. (Id. at 17–18, 20.) And perhaps most

importantly, URS’s vessels remained in the water and in navigation during Heiderscheid’s

shoreside duties, and he himself remained subject to the vessels’ call should the need arise.

(Isnardi Decl. at ¶ 9.) These undisputed facts show that far from an “essential change in

duties,” Heiderscheid remained “a seaman by conventional Jones Act criteria” who, at the

time of his injury, simply “happened not to be on navigable waters.” Odom Offshore Surveys,

Inc., 791 F.2d at 416 (citation omitted) (internal quotation marks omitted). Accordingly, the

Court looks to Heiderscheid’s entire period of employment in evaluating whether he retained

his status as a “seaman” at the time of his injury.



                                               15
       In support of his argument that he was not a seaman at the time of injury, Heiderscheid

relies heavily on an older Supreme Court case—Desper v. Starved Rock Ferry Co., 342 U.S.

187 (1952)—which requires some discussion. In Desper, the Supreme Court addressed a

facially similar situation to the present case. The employee at issue, Desper, was an operator

of a fleet of sightseeing motorboats on the Illinois River; during the summer months, he

operated the vessels on the river’s waters. Id. at 188. However, when the season closed,

Desper “helped take the boats out of the water and block them up for the winter.” Id. When

the boats were out of the water, his employment was terminated. Id.

       The following spring, Desper was re-employed, and in the time leading up to the point

where the boats would be put back in the water for the summer months, Desper was “put to

[work] cleaning, painting, and waterproofing the boats, [and] preparing them for navigation.”

Id. However, before the boats were put back into the water, Desper was killed by an

exploding fire extinguisher. Id. at 188–89. After noting that the facts of the case were

particularly “unique,” the Supreme Court held that Desper was not a “seaman” at the time of

his death because he was, at that time, engaged in work that was “quite clearly [] not that

usually done by a ‘seaman’,” and because the “boats were not afloat and had neither captain

nor crew.” Id. at 190. The Court further noted that the boats were undergoing seasonal

repairs, and that “while engaged in such seasonal repair work Desper was not a ‘seaman’

within the purview of the Jones Act.” Id. at 191. The fact that Desper was expected “in the

future to be[] a seaman [did] not render maritime work which was not maritime in its nature.”

Id. (internal quotation marks omitted). Heiderscheid relies on Desper for the proposition that

“if a maritime worker was previously performing duties typical of a seaman, and even if it

                                             16
was expected that he may perform the duties of a seaman in the future, seaman status is based

on the job duties and activities the worker was performing at the time of injury.” (Def.’s

Mem. at 5.) Because he was performing shop work at the time of his injury, Heiderscheid

contends that he was not a “seaman” at that time.

       The Court disagrees. Both legally and factually, Desper does not help Heiderscheid.

First, from a legal standpoint, Heiderscheid ignores the fact that the Supreme Court has since

refined Desper’s language, and expressly rejected Heiderscheid’s reading of the case. In

Chandris, Inc., the Supreme Court explicitly rejected any sort of “snapshot” test that looked

only to the work the employee was performing at the time of injury. 515 U.S. at 363. In

doing so, the Court acknowledged its decision in Desper, and noted that while “some

language in [Desper] does suggest that whether an individual is a seaman depends upon ‘the

activity in which he was engaged at the time of the injury,’ the context of that discussion

reveals that ‘activity’ referred to the worker’s employment as a laborer on a vessel undergoing

seasonal repairs while out of navigation, and not to his precise task at the time of injury.” Id.

at 362 (citation omitted). Accordingly, contrary to Heiderscheid’s assertion, Desper does not

stand for the proposition that Heiderscheid’s precise task at the moment of his injury governs

the issue. Second, Desper is factually distinguishable from the instant case. Unlike Desper,

Heiderscheid remained employed by URS during the entire off-season, and was merely

reassigned to temporary shoreside duties; there was no period of time in which Heiderscheid’s

employment with URS ended completely. See Desper, 342 U.S. at 189–90. Additionally,

unlike in Desper, URS’s vessels were never removed from the water and remained in

navigation at all times. Id. at 190–91. And perhaps most importantly, Heiderscheid always

                                               17
remained subject to the call of URS’s vessel, a fact not true for Desper because the sightseeing

boats were not in the water. Id. Consequently, unlike Desper, Heiderscheid could have been

called to crew URS’s vessels at any point during his temporary shoreside duties.

       Two other cases provide a better analogy to Heiderscheid’s circumstances. First, in

Savoie v. Otto Candies, Inc., 692 F.2d 363 (5th Cir. 1982), the employee, Michael Savoie,

was hired to work as a deckhand aboard Otto Candies, Inc.’s vessels. Id. at 364. Savoie later

suffered a fractured leg in an unrelated automobile accident that required a metal rod to be

inserted into his leg for support; as a result, he was unable to work for about nine months. Id.

Upon his return to work, he worked as a deckhand aboard one of Otto Candies’ vessels for

about three months, then left to have the metal rod removed. Id. Shortly thereafter, Savoie

was released for light duty. Id. After stopping by the company office to pick up his paycheck,

he accepted an offer of temporary reassignment to light duty work cleaning the company’s

duck blinds. Id. In the course of cleaning the duck blinds, Savoie refractured his leg. Id. at

365. He then filed suit against Otto Candies under the Jones Act, and a jury found in his favor

after determining he was a “seaman” at the time of his injury. Id. On appeal, Otto Candies

disputed the jury’s finding and argued that Savoie had no vessel connection when he was

injured because he was physically unable to work on a vessel and was therefore not subject

to the call of the vessel. Id.

       In affirming the ruling in Savoie’s favor, the Fifth Circuit noted that it was “undisputed

that Savoie was injured in the course of his employment for Candies and that he was a Jones

Act seaman in Candies’ employ at some point not long before his injury.” Id. (emphasis

added). Consequently, the fact that Savoie was performing tasks unrelated to the service of a

                                              18
vessel at the time of his injury was of no consequence; rather the “crucial question [was]

whether Savoie remained a seaman on” the date of injury. Id. (citations omitted). The court

found that the evidence clearly established that he retained his seaman status when injured

because he was working as a deckhand only a few days before his injury, and “[a]lthough

there is no evidence of precisely how long Savoie’s assignment to clean the duck blinds was

to last, it is quite evident that it was not a task of extended duration[.]” Id. at 366. The record

was simply devoid of any evidence showing that “Savoie’s general pattern of employment

with Candies as a deckhand was changed by the temporary assignment to clean its duck

blinds.” Id. (citing Higginbotham, 545 F.2d at 433). With respect to Otto Candies’ claim that

Savoie was physically unable to work aboard a vessel, the court noted that there was “no

conclusive evidence” that Savoie could not perform “light duty” aboard a vessel. Id.

       Savoie aligns neatly with the facts of this case. Much like Savoie, Heiderscheid was a

deckhand shortly before his temporary assignment to shore-based duties. See id. at 366.

Similarly, much like the assignment of cleaning duck blinds, while the length of URS’s off-

season was not entirely certain, Heiderscheid’s temporary reassignment to shore duties “was

not a task of extended duration.” Id. Heiderscheid would be returning to URS’s vessels as

soon as the Mississippi’s locks and dams were reopened. Indeed, much like Savoie, there is

no evidence showing that Heiderscheid’s “general pattern of employment with [URS] as a

deckhand was changed by the temporary assignment” to shoreside duties, id., particularly in

light of the fact that Heiderscheid was always subject to the call of URS’s vessels.

       Second, the Fifth Circuit’s decision in Higginbotham is instructive here. See 545 F.2d

at 422. In that case, the Fifth Circuit addressed whether an employee who was killed in a

                                                19
helicopter crash while being transported from a fixed oil rig to shore was a “seaman” at the

time of his death. Id. at 431–32. At the time of his death, the seaman was employed on a

fixed mobile drilling platform, which was not a vessel for purposes of “seaman” status. Id. at

432. However, the seaman had spent much of his time during the prior two years working

“on submersible drilling rigs, which [were] Jones Act vessels,” and the seaman was only

“assigned . . . to the fixed drilling platform [] as a temporary replacement for a vacationing

co-worker.” Id. The employee’s representatives argued that such facts amounted to “the

status of [] seaman because of [the employee’s] predominant employment on submersible

drilling barges and despite temporary assignments by [his employer] to nonseaman

employment.” Id.

       The Fifth Circuit agreed, noting that “uncontradicted evidence” established that

“during the two years prior to his death [the employee] spent all but a small fraction of his

working time on [the employer’s] submersible drilling barges, and [] [the employer] assigned

[the employee] to the fixed platform . . . as a presumably temporary replacement for a

vacationing foreman.” Id. at 433 (emphasis added). The court noted that established seamen

do not lose their status merely because they “sue[] for injures received while off ship and

engaged in temporary work for [their] employer unrelated to the service of the ship.” Id. at

432 (citation omitted). Accordingly, the “undisputed evidence require[d] a finding that [the

employee] was a seaman despite intermittent temporary assignments to fixed platforms as the

course of drilling operations required.” Id. (emphasis added).

       Much like the employee in Higginbotham, Heiderscheid spent essentially all of his

time on board URS’s vessels prior to his temporary off-season shoreside assignment; his

                                             20
shoreside duties constituted an “intermittent temporary assignment” stemming from the ebb

and flow of URS’s normal operating seasons. See id. at 433. When URS resumed normal

operations, Heiderscheid would return to URS’s vessels, much like the employee in

Higginbotham would presumably have returned to his employer’s submersible drilling

stations—which qualify as vessels—when his co-worker returned from vacation. Id.

       Ultimately, Heiderscheid’s temporary assignment to shoreside duties did not alter the

fundamental nature of his work with, nor his connection to, URS’s vessels. At all times during

his temporary shoreside work, Heiderscheid remained subject to the call of URS’s vessels,

which remained in the water and in navigation. Moreover, 59% of the hours Heiderscheid

worked while employed by URS were onboard URS vessels, in service to the vessel’s

mission, which far exceeds the Supreme Court’s general “rule of thumb” that a worker “who

spends less than about 30 percent of his time in the service of a vessel in navigation should

not qualify as a seaman under the Jones Act.” Chandris, Inc., 515 U.S. at 371. Accordingly,

at the time of his injury, Heiderscheid remained a “seaman” for the purposes of the Jones Act.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that URS’s Motion for Partial Summary Judgment is GRANTED,

and Heiderscheid’s Motion for Summary Judgment is DENIED.

IT IS SO ORDERED.



Dated: January 21, 2020                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge

                                             21
